 In the Matter of WASHINGTON METAL TRADES, INC., AND YOUNG IRONWORKSandUNITED BROTHERHOOD OF WELDORS, GUTTERS & HELPERSOF AMERICA, LOCAL 9, INDEPENDENTCase No. 19-R-1./18.Decided April 4, 1945Grosscup, Morrow & Ambler,byMessrs. John AmblerandGeorgeD. Leonard,of Seattle,Wash., for the Association and the Company.Mr. Roy J. Evett,of Seattle, Wash., for the Weldors.Mr. L. Presley Gill,of Seattle, Wash., for Local 79.Mr. Harry Nathanson,of -counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Brotherhood ofWeldors, Cutters & Helpers of America, Local 9, Independent, hereincalled theWeldors, alleging that a question affecting commerce hadarisen concerning the representation of employees ofWashingtonMetal Trades, Inc., Seattle, Washington, herein called the Associa-tion, and Young Iron Works, Seattle, Washington, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Joseph D. Holmes, Trial Exam-iner.Said hearing was held at Seattle, Washington, on February 9,1945.The Association, the Company, the Weldors, and the Interna-tional Association of Machinists, Local No. 79, AFL, herein calledLocal 79, appeared and participated.All parties were afforded anopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing Local 79moved to dismiss the petition and the Trial Examiner referred themotion to the Board for determination.For reasons set forth inSections III and IV,infra,the motion is denied.The Trial Exam-iner'srulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.61 N. R.L. B., No. 42._324 WASHINGTON METAL TRADES, INC.325Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE ASSOCIATION AND THE COMPANYWashington Metal Trades, Inc., is a Washington corporation oper-ating as a non-profit trade association and consisting of approximately43 member companies engaged in the metal trades manufacturingindustry in Seattle, Washington. It represents its member companiesin bargaining negotiations and executes collective bargaining agree-'ments on their behalf.Among its members is the Young Iron Works.Young Iron Works, a Washington corporation with its principaloffice and plant located at Seattle,Washington, is engaged in theoperation of a forge and machine shop, manufacturing products andequipment for ships and logging.Monthly, the Company purchasesraw materials valued at approximately $40,000, of which approxi-mately 65 percent is shipped to it from points outside the State OfWashington.For the same period the Company's gross salesapproximate $125,000, of which 90 percent is shipped to points outsidethe State of Washington.We find that the Association and the Company are engaged incommerce within the meaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters & Helpers of America,Local 9, is an unaffiliated labor organization admitting to member-ship employees of the Company.InternationalAssociation of Machinists, Local No. 79, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn September 1944 the Weldors requested the Company to recognizeitas the exclusive bargaining representative of the Company'swelders and cutters.On October 5, 1944, the Association, on behalfof the Company, replied that recognition would be accorded any unionthat was certified by the Board.Since 1937 the Association, on behalf of its members, includingthe Company, negotiated and executed collective bargaining agree-ments with Local 79. In 1942, the Association entered into a written1 InMatter of Washington Metal Trades, Inc.,43 N. L. R B. 158,the parties agreed, andwe found that the Association was subject to the jurisdiction of the Board. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining agreement with Local 79 which provided, inpart, as follows :This Agreement will become effective retroactively to April 1,1942 and shall remain in effect until May 31, 1943, unlesschanged by mutual consent. Should either party desire tochange, modify, or terminate the agreement at the expiration ofsuch period, written notice must be given to the other partythirty (30) days in advance of May 31, 1943. If such notice isnot given within such time, the Agreement shall be consideredas automatically renewed for an additional period of one yearand in like manner from year to year thereafter.In April 1943 Local 79, in accordance with the terms of the agree-ment, served notice on the Association requesting it to negotiatechanges.Negotiations were conducted, but the contracting partiesfailed to agree, and the issues between them were referred to theTwelfth Regional War Labor Board for settlement.'As of the dateof the hearing herein, although all matters in dispute had been re-solved, Local 79 and the Association had not entered into a newwritten agreement.While Local 79 and the Association assert that the contract ofDecember 22, 1942, is a bar to this proceeding, it is clear that Local79's request in April 1943 forestalled the operation of the automaticrenewal clause contained in that agreement and caused its terminationas of May 31, 1943.Moreover, since Local 79 was not a newly certifiedor recognized union at the time the proceedings before the War LaborBoard were initiated and, since 1937, had obtained for the employeesit represented substantial benefits of collective bargaining, we find noreason to delay a current determination of representatives 3A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Weldors represents a substantial number ofemployees in the unit hereinafter found appropriate 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Weldors seeks a unit of all the Company's welders and cutters,-,excluding supervisory employees.The Company takes no positionwith respect to the unit sought except to urge that the welding foreman2W. L B. Case No 111-5082-D.4SeeMatter of General Metals Corpoiatwn,59 N I, R B 1252.The Field Examiner reported that the Weldors submitted five authorization cards andthat there were five employeesin the allegedappropriate unit.Local 79 relies on its con-tract to substantiate its interest in this proceeding.5TheCompany refers to these employees as welders and burners. WASHINGTON METAL TRADES, INC.327be excluded.Local 79 and the Association contend that a separateunit of welders and cutters is inappropriate, and that such employeesshould be included in a unit of all pooled production and maintenanceworkers employed by all members of the Association.All but one of the Company's welders and cutters are employed initsprefabrication shop, located in a separate building; one welderworks in the machine shop, where, for the most part, he is set apartfl om other employees.All these employees devote their entire timeto welding and cutting. First shift welders and cutters in the prefab-rication shop are under the supervision of a working welding foreman.The welder in the machine shop and the only welder on the secondshift in the prefabrication shop work under the supervision of a ma-chine shop foreman,' but they perform the same type of work done byfirst shift welders in the prefabrication shop.The working weldingforeman spends approximately 75 percent of his time working withthe tools of his trade, and he devotes the balance of his time to layingout and assigning work.The record is clear that this employee hasno authority effectively to recommend hire, discharge, promotion, orother changes in the status of employees.Thus, all welders andcutters employed by the Company, including the working weldingforeman, form a clearly identifiable and separate group performingspecialized functions, which, absent a compelling history of collectivebargaining on a more comprehensive basis, could constitute anappropriate unit.InMatter of Markey Machinery Co.,7the history of collective bar-gaining between Local 79 and the Association,8 and the Weldors'activities in the'Seattle Region, are described as follows :The Association was organized in 1936 and since that time hasnegotiated annual bargaining agreements with various A. F. L.affiliates, on behalf of its members and other companies whichhave expressly so authorized it.About the same time a move-ment began among the welders in the Seattle area to establishthemselves as a separate bargaining group.As a result, in 1936the A. F. L. Boilermakers' Union chartered a separate local ofBoilermakers Welders and in 1937 the I. A. M. granted a chartertoMachinistsWelders, Local 1351.All machinist welders inLocal 79, the I. A. M. local here involved, transferred their affilia-tion to Local 1351. Thereafter the welders maintained aseparate identity and in some instances entered into separatecontracts with the Association, acting on behalf of its member"It appearsthat thereisnot enoughwork to warrant the employmentof a weldingforeman on the secondshift in theprefabrication shop.' 54 N. L. R. B 251, decided January 4, 1944.8As noted above,the Association has been acting forthe Companysince 1937. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirms which employed welders.Toward the end of 1941, how-ever, the A. F. L. rejected the welders' plea for a separate inter-national welders' union and 'directed its affiliates to disestablishtheir separate welders' locals.The I. A. M. and its Local 79directed the welders to reaffiliate with Local 79. Instead ofreaffiliating with the I. A. M., the members of Local 1351 organ-ized an independent welders' union which ultimately became onelocal of the Weldors.When the welders broke away from theA. F. L., the Association continued to bargain only with theA. F. L. unions, which proceeded again to include welders withinthe provisions of their contracts.Thus the Association, in Sep-tember 1942, negotiated on behalf of the [Markey Machinery Co.,Inc.] a contract with the I. A. M. which purported to coverwelders.However, there is no evidence that the welders, follow-ing the organizational schism, have ever acquiesced in the attempttomerge them into the various A. F. L. craft units.On thecontrary, the fact that the Weldors petitioned for an electionamongthe [Markey Machinery Co. Inc.'s] welders in January1942, 9 and are still demanding separate bargaining rights forwelders demonstrates a clear refusal to accede to such a merger.Thus, it appears that there has been no bargaining in a unit ofwelders on an Association-wide basis for approximately 2 years.Any bargaining in welders' units on an Association-wide basiswhich may once have been carried on ceased too long ago.to bepersuasive in the instant proceeding.We find that welders inthe [Markey Machinery Co., Inc.'s] employ may properly con-stitute an appropriate unit.In view of all the foregoing facts, it appears that all welders andcutters employed by the Company, including the working weldingforeman, may properly constitute an appropriate unit, or be bar-gained for as part of the unit Local 79 currently represents.Weshall, therefore, make no finding at this time as to the appropriateunit, but shall first ascertain the desires of the employees involved.We shall direct that an election by secret ballot be held among allthe Company's welders and cutters, including the working weldingforeman, but excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction, to determine whether they9Matter of Washington Metal Trades, Inc., supra;the Companywas one of the em-ployers named in the petition in that case.The Board dismissed the petitionwithoutdetermining the issues presented in the instant proceeding. WASHINGTON METAL TRADES, INC.329desire to be represented by the Weldors, or by Local 79, for the pur-poses of collective bargaining, or by neither.Upon the results ofsuch election will depend, in part, our determination of the appro-priate unit.If a majority of those participating in the election selectthe-Weldors, they will have indicated their desire to constitute aseparate bargaining unit. If a majority select Local 79, they willhave indicated their desire to be part of the unit presently representedby Local 79.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the, purposes of collective bargaining with Washington MetalTrades, Inc. and Young Iron Works, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Nineteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among all welders and cutters of Young Iron Works, Seattle,Washington, including the working welding foreman, but excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, who were employed during the pay-roll period immediately preceding the date of this Directiton, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by United Brotherhood of Weldors, Cutters & Helpers ofAmerica, Local 9, Independent, or by International Association ofMachinists, Local No. 79, AFL, for the purposes of collective bargain-ing, or by neither.